April30, 2015

  Mr. Abel Acosta, Clerk
  Court of Criminal Appeals
, P.O. Box 12308
  Austin, Texas 78711-2308



  Re:    Ex parte Johnson Walter Burris, Cause Number: CR08-00113 (In the 294 1h Judicial
         District Court of VanZandt County, Texas).

                )o-   Motion for Leave of Court to File Original Petition for Writ of Mandamus

  Dear Clerk:

  Enclosed please find the original copy of Applicant Burris' Motion for Leave of the Court to file
  Original Petition for Writ of Mandamus, to be filed among the papers in the above-styled and
  numbered cause pursuant to Article 11.07, V.A.C.C.P.

  Thank you for your kind attention to this matter.

  Sincerely,




   "                   Applicant, Pro se
  TDCJ-CID#01745516
  Estelle Unit
  264 FM 3478
  Huntsville, Texas 77320

  Enclosure

  Cc:    Abel Acosta, Clerk
         Court of Criminal Appeals

         File
                                                                RECEIVED IN
                                                              COURT OF CR!Mif\l~L APPEALS
                                                                     MAV 08 2Ci5
                                                                 Absl Acosta, Clerk
.   ~·



                               WRIT NUMBER: _ _ _ _ _ _ _ _ __
                                       (Trial Case Number: CROS-00113)


         JOHNSON WALTER BURRIS,                         §                    IN
         TDCJ-CID#01745516, Relator, Prose,             §
                                                        §                   THE
         v.                                             §
                                                        §     COURT OF CRIMINAL APPEALS
         THE HONRABLE TERESA DRUM,                      §
         ACTING IN HER OFFICIAL                         §            AUSTIN, TEXAS
         CAPACITY AS JUDGE OF THE                       §
         263RD JUDICIAL DISTRICT COURT                  §
         OF VAN-ZANDT COUNTY TEXAS,                     §
                           Respondent.                  §



                APPLICANT BURRIS' MOTION FOR LEAVE TO FILE ORIGINAL
              APPLICATION FOR WRIT OF MANDAMUS WITH BRIEF IN SUPPORT


         TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

                COMES NOW, Johnson W. Burris, TDCJ-CID#01745516, Relator, prose, in the

         above-styled and numbered cause and files this, his Motion for Leave to file Original

         Writ of Mandamus with Brief in Support, pursuant to Article 11.07, Section 3(C) of the

         Texas Code of Criminal Procedure and in support thereof would respectfully show the

         Court as follows:

                                                       I.
                                                    Relator


         1.     Johnson      w·.   Burris, TDCJ-CID#Ol745516, is an offender incarcerated in the

         Texas Department of Criminal Justice, Correctional Institutions Division ("TDCJ-CID"),

         and is appearingpra se, and can be located at: Johnson W. Burris, TDCJ-CID#01745516,

         Estelle Unit, 264 FM 3478, Huntsville, Texas, 77320.



         Burris Writ of Mandamus
 2.      Relator has exhausted all his remedies and has no other adequate remedy at law.

 3.      Relator filed his original Application for Writ of Habeas Corpus on or about May

 31, 2014, with the clerk of the convicting court. Texas law requires the clerk of the

 district court to serve a copy of the Relator's writ of habeas corpus be served by the

 district clerk upon the district attorney within 15 days of Applicant filing his writ of

 habeas corpus application. After the expiration of the time allowed for the State to

 respond has passed the trial court is allowed 20 days to determine whether the application

 contains allegations of controverted, previously unresolved facts material to the legality

 of the applicant's confinement exist. Art. 11.07, §3(c). If the trial court determines that

 the application for writ of habeas ·corpus presents such issues it "shall enter an order

 within 20 days of the expiration of the time allowed for the state to reply, designating

 issues of fact to be resolved." Id. In the present case, the trial court has not designated

 issues to Relator's knowledge; therefore, the habeas writ application should have been

 transmitted to this Court on or about July 03, 2014, but has not been transmitted as ofthis

 date.

4.       To date, no designation of issues has been entered by the trial judge and Relator's

 application seeking habeas corpus relief has laid fallow since the date of its filing almost
                           (


 one-year ago.

 5.      The act sought to be compelled is ministerial, not discretionary in nature. The

 Texas Code of Criminal Procedure, Art. 11.07 Section 3(c)          require~   Respondent to

 immediately transmit to the Court of Criminal Appeals a copy of the application for writ

 of habeas corpus, any answers filed, and a certificate reciting the date upon which that

 finding was made, if the convicting court decides that there are no issues to be resolved.




 Burris Writ of Mandamus                      2
. •'
       No copy of the application for writ of habeas corpus, any answers filed, and a certificate

       reciting the date upon which that finding was made and transmitted to the Court of

       Criminal Appeals. Had Respondent directed such documents be transmitted to the Court

       of Criminal Appeals as required statute, Relator would have received notice from this

       Court. Petitioner avers that while the trial court has not in fact designated issues requiring

       resolution and Relator's writ of habeas corpus application has been pending in the trial

       court for approximately eleven (11) months since that time, which is inherently

       unreasonable.



                                                    II.
                                             RESPONDENT


       5.     Respondent, the Honorable Teresa Drum, acting in her official capacity as Judge

       of the 294th Judicial District Court of Van-Zandt County, has a ministerial duty to

       resolve issues she may designate requiring resolution and resolve said issues by all

       customary means in a timely manner, as the Great Writ is one of expediency so as to

       avoid innocent citizens from languishing in pnson needlessly. Judge Teresa Drum,

       presiding judge ofthe 294th Judicial District Court ofVan-Zandt County, Texas, may be

       served at her place of business at: Judge Teresa Drum, presiding Judge of the 294th

       Judicial District Court of Van-Zandt County, Texas, Van-Zandt County Courthouse

       121 E. Dallas St., Suite 301, Canton Texas, 75103.




       Burris Writ of Mandamus                       3
                                           III.
          Violation of Article 11.07 of the Texas Code of Criminal Procedure


3.      The Respondent violated Article 11 07 Section 3(c) of the Texas Code of

Criminal Procedure by failing to provide a copy of the application for writ of habeas

corpus, any answers filed, and a certificate reciting the date upon which that finding was

made to the Court of Criminal Appeals within the time prescribed by law and within a

reasonable time from the date on which the documents were requested to be transmitted.

4.     Numerous requests for the transmittal of the application for writ of habeas corpus,

any answers filed, and a certificate reciting the date upon which that finding were made

have gone unanswered. Relator has made several requests in Ex parte Johnson Walter

Burris, No. CR08-00113, to the Honorable Teresa Drum, Presiding Judge of the 294th

Judicial District Court of Van-Zandt County, Texas, and to Karen L. Wilson, Van-Zandt

County District Clerk, by first-class mail requesting compliance with the statutory

provisions, to no avail.

5.     To date, Relator has received no response from Respondent regarding Relator's

request for transmittal of a copy of the application for writ of habeas corpus, any answers

filed, and a certificate reciting the date upon which that finding was made to the Court of

Criminal Appeals.

6.     As is clear from the record before the Court, Relator has repeatedly put

Respondent on notice that Relator seeks the copy of the application for writ Of habeas

corpus, any answers filed, and reciting the date upon which that finding was made to the

Court of Criminal and that such records are required by the Court of Criminal Appeals to



Burris Writ of Mandamus                     4
act on Relator's writ of habeas corpus. Relator has gone well beyond any requirement or

obligations imposed upon him by the Texas Code of Criminal Procedure. In contrast to

Relator's efforts, Respondent has wholly failed to comply with the Texas Code of

Criminal Procedure, Article 11.07 Section 3(c), and is acting in bad faith, and has also

failed to afford Relator the professional and common courtesy of any written responses to

his correspondence and requests.

7.     Article 11.07 Section 3(c) clearly was promulgated to ensure the writ be one of

expedience, not to be placed on the back burner of the trial court's docket indefinitely.



                                            IV.
                                PRAYER FOR RELIEF


       WHEREFORE, PREMISES CONSIDERED, Relator, Johnson W. Burris,

TDCJ-CID#01745516, proceeding in pro se, respectfully requests a finding that the

Respondent has not resolved the issues designated for resolution or if Respondent has

done so, she has wholly failed to direct the clerk of the court to transmit documents to the

Court of Criminal Appeals within a reasonable time after the date the issues in question

were resolved and that Relator brought this litigation in good faith and has substantially

prevailed. Relator prays for an Order directing Respondent to direct the clerk of the court

to transmit a copy of the application for writ of habeas corpus, any answers filed, and a

certificate reciting the date upon which that finding was made to the Court of Criminal

Appeals as directed in Article 11.07, Section 3(c) of the Texas Code of Criminal

Procedure.




Burris Writ of Mandamus                      5
..   ·~   .
                     SIGNED on this the 30th day of April 2015.



                                                     Respectfully submitted,




                                                              ohnson W. Burris Relator, Prose
                                                              DCJ-CID#01745516
                                                              stelle Unit
                                                             264 FM 3478
                                                             Huntsville, Texas 77320




                                           CERTIFICATE OF SERVICE


                     I, Johnson W. Burris, TDCJ-CID#01745516, Relator, prose, herein certify that I

              have sent a true and correct copy of this instrument to the Respondent, by placing same,

              in a U.S. mail box, first-class, postage paid, addressed to:


              Judge Teresa Drum, Presiding Judge
              294th Judicial District Court
              Van-Zandt County, Texas
              P.O. Box 4651
              Houston, Texas 77210

                             SIGNED on this the 30th day of April2015.




              Burris Writ of Mandamus                       6